FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                               JAN 14 2009
                                                                                   Clerk, U.S. District and
Eric Adams,                                      )                                   Bankrup'tcy Courts
                                                 )
        Petitioner,                              )
                                                 )
        v.                                       )
                                                 )
                                                        Civil Action No.     09 0080
John Paul Stevens et al.,                        )
                                                 )
        Respondents.                             )


                                    MEMORANDUM OPINION

        This matter is before the Court on petitioners's pro se complaint and application to

proceed in forma pauperis. The Court will grant the application and dismiss the complaint for

lack of subject matter jurisdiction. 1

        Petitioner is a prisoner at the United States Penitentiary in Florence, Colorado. He

petitions for a writ of habeas corpus against Justice John Paul Stevens based on alleged actions

taken by the Clerk of the Supreme Court. This Court lacks subject matter jurisdiction to review

the decisions of the Supreme Court. In re Marin, 956 F.2d 339 (D.C. Cir. 1992); Panko v.

Rodak, 606 F.2d 168,171 n.6 (7th Cir. 1979), cert. denied, 444 U.S. 1081 (1980) ("It seems

axiomatic that a lower court may not order the judges or officers of a higher court to take an

action. "). Besides, a habeas petition is properly brought against one's immediate custodian in the

judicial district of the custodian. Stokes v.   us. Parole Commission, 374 F.3d 1235, 1239 (D.C.
Cir. 2004); accord Rooney v. Secretary ofArmy, 405 F.3d 1029, 1032 (D.C. Cir. 2005)

("jurisdiction is proper only in the district in which the immediate, not the ultimate, custodian is




       1 "If the court determines at any time that it lacks subject-matter jurisdiction, [it] must
dismiss the action." Fed. R. Civ. P. 12(h)(3).
located") (internal citations and quotation marks omitted). Accordingly, this case is dismissed.

A separate Order accompanies this Memorandum Opinion.



                                                             i trict Judge
Date: December ~3 ,2008




                                                2